ORIGINAL                                                01/04/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0371


                                        DA 21-0371


                                                                           JAN 0 it 2022
                                                                         E3ovvri Grccnwoo0
 IN THE MATTER OF:                                                     Clerk of Supreme Court
                                                                          State of Montana


J.S.E.,                                                             ORDER

             A Youth in Need of Care.




       Counsel for the appellant mother of J.S.E. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the rnother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
       DATED this il       day of January, 2022.



                                                               Chief Justice
Ytil   /fri JAIL